Case: 12-20285       Document: 00512174770         Page: 1     Date Filed: 03/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 14, 2013

                                       No. 12-20285                        Lyle W. Cayce
                                                                                Clerk

PREMIUM PLASTICS

                                                  Plaintiff-Appellant
v.

SEATTLE SPECIALTY INSURANCE SERVICES, INC.; GREAT
AMERICAN ASSURANCE COMPANY

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                            U.S.D.C. No. 4:10-CV-03960


Before STEWART, Chief Judge, and DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       Plaintiff Premium Plastics appeals the judgment of the district court in
favor of the defendant. In this appeal, Premium Plastics raises one issue --
whether the district court erred in finding that Premium Plastics does not have
standing as a third-party beneficiary to seek remedies under or related to the
policy issued by defendant Great American Assurance Company and
administered by defendant Seattle Specialty Insurance Services, Inc. This issue


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20285     Document: 00512174770      Page: 2    Date Filed: 03/14/2013



                                  No. 12-20285

was not raised in the district court and Premium Plastics did not dispute
defendants’ arguments that Premium Plastics had no claim under the policy.
Ordinarily, this court will not consider arguments not raised in the district court.
Keenan v. Tejeda, 290 F.3d 252, 262 (5th Cir. 2002)( "If a party fails to assert
a legal reason why summary judgment should not be granted, that ground is
waived and cannot be considered or raised on appeal."). Because there has been
no significant change in the law that would justify allowing Premium Plastics
to raise this new argument that was not raised or responded to in the district
court, we affirm the district court’s judgment. We also deny Premium Plastics’s
Motion to Supplement the record.
AFFIRMED, MOTION DENIED.




                                         2